

Exhibit 10.1
Summary of the 2015 Alphatec Holdings, Inc. Discretionary Bonus Plan
2015 Discretionary Bonus Plan for United States Employees and James Corbett
(President and CEO), Michael O’Neill (CFO),Michael Plunkett (COO), Stephen
Lubischer (VP, Sales) and Ebun Garner (General Counsel and SVP)
In the United States, under our 2015 Discretionary Bonus Plan (the “2015 Bonus
Plan”) the target cash bonus is a formula expressed as a percentage of each
employee’s 2015 base salary, subject to the achievement of corporate performance
criteria. The corporate performance criteria were predicated on the achievement
of: (i) certain revenue and income targets, and (ii) certain annual free cash
flow (defined as EBITDA plus or minus change in working capital (inventory,
receivables, payables) minus capital expenditures) targets. Each set of targets
were established by the Company’s Nominating, Governance and Compensation
Committee (the “Committee”) in accordance with the 2015 operating plan that was
approved by the Company’s Board of Directors. For the executive officers listed
above, which are the named executive officers in the Company’s 2015 proxy, and
the Company’s other executive officers, 100% of the bonus is based upon the
Company’s performance compared to the revenue and income targets. For the
remainder of the employees in the United States a portion of their bonus is
based upon Company’s performance compared to the revenue and income targets, and
a portion of their bonus is based upon the individual’s achievement of such
individual’s personal performance goals. The bonus is payable in 2016. The
Committee approved all financial performance criteria for the awarding of such
cash bonuses.


With respect to all of the bonuses described above, we have to have achieved a
threshold of financial performance that was established by the Committee before
any of the discretionary bonuses based on the financial criteria set forth above
would become payable. However, the Committee has the authority to issue bonuses
if such criteria has not been achieved if it believes that circumstances warrant
the payment of such bonus. Likewise, even if the financial criteria were met,
the Committee has the ability to not issue any individual a bonus if it believes
that circumstances warrant the non-payment of such bonus.
Under the 2015 Bonus Plan, the range of bonus opportunity as a percentage of
2015 base salary for each of our named executive officers in our 2015 proxy
statement is as follows:


Name
 
2015
Base Salary
 
2015 Target
Bonus
Percentage
James Corbett, President and CEO
 
$
530,000


 
80
%
Michael Plunkett, COO
 
$
335,000


 
60
%
Michael O’Neill, CFO
 
$
325,000


 
60
%
Stephen Lubischer, VP, Sales
 
$
290,000


 
60
%
Ebun Garner, General Counsel and SVP
 
$
280,000


 
60
%

 



